DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (U.S. Pub. No. 2020/0035724), in view of Suler et al. (U.S. Pub. No. 2020/0168646). 
Regarding claim 1, Machida et al. teaches an image sensing device (Figs. 3-6) comprising: a pixel region (Figs. 5-6) including image pixels (Figs. 4-6, 152/153, ¶¶ [0130] – [0131]) and structured to produce pixel signals in response to light received in the pixel region; and a peripheral region (Figs. 3-6, everything “outside” of the image pixel) located outside of the pixel region, wherein the peripheral region includes: logic circuits (e.g., Fig. 3, 13, ¶ [0086]) located to receive the pixel signals from the pixel region and configured to process the pixel signals, and a capacitor (Figs. 5-6, mapped below) located adjacent to the logic circuits, wherein the capacitor includes: an active region (Figs. 5-6, mapped below) including a first impurity region (Fig. 6, portions of 151 surrounding 159, but leaving some of 151 in between 159 and 152, ¶ [0128]) and a second impurity region (Fig. 6, 159, ¶ [0132]) formed over the first impurity region, a recessed structure (Fig. 6, 102B/160, ¶ [0132]) including a portion formed in the active region , the portion including a conductive layer (Fig. 6, 102B, ¶ [0132]) extending along a direction (Fig. 6, up/down) that the first impurity region and the second impurity region are stacked and an insulation layer (Fig. 6, 160, ¶ [0132]) formed between the conductive layer and the active region, and a first junction (Fig. 6, 156, ¶ [0130]) formed in the active region and spaced apart from the recessed structure by a predetermined distance (Fig. 6); wherein the active region is isolated from the logic circuits and the pixel region (Figs. 3-6, noting that “isolated” does not necessarily require electrical disconnection, as “electrically isolated” would), wherein the conductive layer (Fig. 6, 102B, ¶ [0132]) a board shape in a vertical plane (Fig. 6).
Machida et al. fails to teach wherein the conductive layer has a bar shape in a horizontal plane. Suler et al. shows that it was known to those having ordinary skill in the art to form a conductive layer (Fig. 2, P2, ¶ [0057]) to have a bar shape in a horizontal plane. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the conductive layer of Machida et al. to have a bar shape in a horizontal plane, as shown by Suler et al., in order to increase the capacitance of the capacitor.
Regarding claim 3, Machida et al. teaches an image sensing device wherein the first impurity region (Fig. 6, 151, ¶ [0128]) and the second impurity region (Fig. 6, 159, ¶ [0132]) have different polarities from each other.
Regarding claim 5, Machida et al. teaches an image sensing device wherein the first junction (Fig. 6, 156, ¶ [0130]) includes a third impurity region having a same polarity as the second impurity region (Fig. 6, 159, ¶ [0132]) with a higher impurity density than that of the second impurity region (Fig. 6, N+ is higher than N).
Regarding claim 6, Machida et al. teaches an image sensing device wherein the recessed structure (Fig. 6, 102B/160, ¶ [0132]) extends to pass through (Fig. 6, passes “through” up and  the second impurity region (Fig. 6, 159, ¶ [0132]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (U.S. Pub. No. 2020/0035724) and Suler et al. (U.S. Pub. No. 2020/0168646), as applied to claim 1, above, further in view of Toda et al. (U.S. Pub. No. 2011/0310282).
Regarding claim 4, Machida et al. fails to teach an image sensing device wherein the first impurity region (Fig. 6, 151, ¶ [0128]) includes N-type impurities, and the second impurity region (Fig. 6, 159, ¶ [0132]) formed over the first impurity region includes P-type impurities. Machida teaches the opposite, that the first impurity region includes P-type impurities while the second impurity region includes N-type impurities. Toda et al. teaches that it was well-known to those having ordinary skill in the image sensing device arts that the impurities could be easily reversed (¶ [0522]) as a functional equivalent. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse the impurities of Machida et al., and thus form an image sensing device wherein the first impurity region includes N-type impurities, and the second impurity region formed over the first impurity region includes P-type impurities, since it was functionally equivalent to reverse the polarity of the impurities.
Regarding claim 15, Machida et al. teaches an image sensing device wherein the first junction (Fig. 6, 156, ¶ [0130]) is formed at a upper portion of the second impurity region (Fig. 6, 159, ¶ [0132]). Machida et al. fails to teach that the first junction includes P-type impurities. Machida teaches the opposite, that the first junction includes N-type impurities. Toda et al. teaches that it was well-known to those having ordinary skill in the image sensing device arts that the impurities could be easily reversed (¶ [0522]) as a functional equivalent. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse the impurities .
Allowable Subject Matter
Claims 11-12 and 16-17 are allowed.
Response to Remarks
Applicant’s cancellation of claims 18 and 19, filed January 4, 2021, have been fully considered, and they are sufficient to overcome the objections to the Drawings. Accordingly, the objections to the Drawings are withdrawn.
Applicant’s amendments to the claims, filed January 4, 2021, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 102. Accordingly, these rejections are withdrawn. However, the amendments to the claims, and related remarks, filed January 4, 2021, have been fully considered, and they are insufficient and unpersuasive to overcome the rejections to former claim 2 under 35 USC 103. Applicant factually asserts, in essence, that the combination of Machida et al. and Suler et al. fail to teach amended claim 1. Examiner is unpersuaded by these arguments, because as detailed more fully above, Examiner believes that the combination of Machida et al. and Suler et al. teach the limitations of claim 1. Accordingly, these rejections under 35 USC 103 are maintained.
Regarding the foreign priority claim, and corrected ADS (with the correct DAS code), filed January 4, 2021, Examiner notes for Applicant that since this does not touch the merits of the present rejection, Examiner has opted to send out this Office Action before this issue has been resolved. However, Examiner wishes to assure Applicant that he will investigate this issue promptly, in the effort to have it resolved before the present claims are allowed.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893